Citation Nr: 0210852	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-14 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active service from July 1968 to September 
1970. 

This appeal arises from a September 1997 rating decision of 
the Pittsburgh, Pennsylvania, RO, which denied an evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD.  The veteran submitted a notice of disagreement in 
October 1997.  A statement of the case was issued in March 
1998.  He perfected his appeal in September 1998.  This claim 
was first before the Board in March 2000.  It was remanded 
for a new examination and further evidentiary development.

In March 2002, the RO increased the veteran's evaluation for 
PTSD to 50 percent disabling, effective in March 1997.  Since 
VA's schedule for rating mental disorders provides for 
evaluations up to 100 percent, and since the veteran has in 
fact expressed his belief of entitlement to a 100 percent 
evaluation, the appeal remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran's psychiatric disability, attributable solely 
to PTSD, is manifested by severe occupational and social 
impairment due to such symptoms as impaired impulse control, 
including unprovoked irritability with violent thoughts, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), poor judgment, and an inability to 
establish and maintain effective relationships.

3.  The veteran's psychiatric disability, attributable solely 
to PTSD, is not productive of total occupational and social 
impairment; there are no manifestations of disorientation to 
time and place, memory loss or intermittent inability to 
perform activities of daily living.  Symptoms of bizarre and 
chaotic thoughts, auditory hallucinations and the 
repetitiveness and severity of the veteran's mood swings are 
attributable to his nonservice-connected schizoaffective 
disorder and borderline personality disorder. 


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation, and no 
more, for the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130 and Part 4, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the case was remanded in 
March 2000 so that further development could be conducted.  
Subsequently, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

In the March 1998 statement of the case, March 2000 Board 
remand, and June 2002 supplemental statement of the case, and 
correspondence, the RO and Board notified the veteran and his 
representative of the law and regulations governing 
entitlement to the benefit he seeks, the evidence that would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  The RO, in August 
2001 and March 2002, provided to the veteran and his 
representative notice of the obligations of VA and claimants 
pursuant thereto, and invited him to submit information and 
evidence concerning his claim.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  

Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In fact, it appears 
that all existing evidence pertinent to the claim has been 
associated with the claims file.  In compliance with the 
Board's remand, a VA physician examined the veteran and 
rendered a medical opinion in connection with the claim.  The 
Board notes that neither the veteran nor his representative 
has identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claim on appeal that 
has not been obtained.  Indeed, the veteran submitted a 
statement, in June 2002, to the effect that he had stated his 
case completely. 

Under these circumstances, the Board finds that adjudication 
of the above-referenced issue at this juncture poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In March 1997, the veteran filed a claim for an increased 
evaluation for his PTSD, then rated at 30 percent, asserting 
that he was entitled to a 100 percent rating.

The report of a VA PTSD examination, conducted in June 1997, 
shows psychomotor behavior unremarkable, affect was somewhat 
intense and mildly labile; mood impressed as wide ranging and 
reactive, between pleasant to quite irritable.  The veteran 
admitted to frequent, brief episodes of homicidal ideation 
triggered by sensitive topics and expressed serious worries 
about his temper and hostility.  His speech was fluent, 
normal in rate, but delivered with a fair amount of pressure, 
circumstantially, and tangentially.  There was no evidence of 
gross impairment of attention, concentration or memory.  
Insight was somewhat limited and judgment impressed as fair.

A diagnosis of PTSD was entered and the veteran's Global 
Assessment of Functioning (GAF) score was estimated to be 50.  
The examiner further noted that it was obvious that the 
veteran had significant difficulty modulating strong affect, 
particularly anger, and was easily frustrated, 
characteristics which were likely to present challenges in an 
occupational environment which isn't adapted to reduce 
interpersonal contacts and performance pressure.

VA outpatient treatment records include a record dated in 
June 1997 in which the veteran reported an inability to 
maintain personal relationships.  He also revealed difficulty 
in maintaining gainful employment.  Treatment reports from 
November 1998 show a report of increased irritability, 
affective disregulation and increased mood swings.  Sleep was 
described as being limited to 1-3 hours per night.  Interest 
in previously enjoyed activities was decreased.  Self esteem 
seemed to be poor.  Occasional flashbacks and nightmares were 
reported.  Treatment reports dated in April 1999 show the 
veteran to be poorly groomed, unshaven, intense and angry.  
He reported frequent nightmares and thoughts about service in 
Vietnam.  He reported isolation due to his temper and 
suicidal ideation without plan.  Throughout these treatment 
records, the veteran frequently appeared for treatment 
disheveled, unshaven, and with dirty clothing.  His grooming 
was assessed as "poor" at a June 1999 therapy session.  
These records also show that he experienced difficulties with 
anger control and irritability and reported symptoms of 
depression.  He was often in an extremely agitated mood. 

The report of a VA examination, conducted in September 2001, 
shows that the examiner reviewed the claims folder in 
accordance with the Board's March 2000 remand.  The veteran 
reported that he had been divorced four times and had had no 
relationships for the last two or three years.  He stated 
that he was afraid that he might hurt someone due to his 
temper and mood swings.  He reported little contact with his 
mother, sister, and brother.  He had one friend that he saw 
periodically.  The veteran reported that he did some crafts 
from the Disabled American Veterans, but was often too 
frustrated to do these.  He lived in a trailer with a friend 
and prepared some meals.  He showered every other day, 
changed his socks every three days, and changed his clothes 
every day or two.  He watched television and listened to 
music.  He reported that he walked a lot.  He did his own 
laundry and a friend did the dishes.

Mental status examination showed that the veteran's grooming 
was fair.  He was initially intensely angry and volatile.  He 
was loud and interrupted the examiner frequently.  He tended 
to ramble and was tangential.  His mood was labile, swinging 
rapidly from depression to anger.  His affect was likewise.  
He reported daily suicidal and violent thoughts.  These 
included bizarre thoughts of retaliation against people he 
saw having been out to get him, including fantasies of 
burning them, skinning them and pouring Clorox on them.  He 
reported auditory hallucinations of a friend who died in 
Vietnam telling him to skin anybody who gives him a hard 
time.  He reported that he felt that people use him and try 
to read his mind.  He stated that if people try to harm him, 
he would not hesitate to shoot them.

In terms of symptoms of PTSD, he described intrusive combat 
memories six to seven days a week and combat nightmares six 
to seven nights a week.  He reported brief flashbacks.  He 
described loss of interest in activities.  He reported being 
socially isolated with emotional numbing.  He stated that he 
has not been able to reciprocate or demonstrate love and 
affection in his relationships.  He reported only getting two 
to three hours of sleep a night and stated that he has severe 
problems with irritability and anger.  He was clearly jumpy 
and easily startled.  Insight and judgment were poor.  Recent 
and remote memory were grossly intact.  His attention was 
poor.  

The examiner was instructed to provide a diagnostic picture 
which would indicate the severity of the veteran's PTSD, 
separate from his other co-existing psychiatric conditions.  
The examiner summarized by saying that the veteran presented 
with a complicated "picture".  He said the veteran 
continued to report classic symptoms of PTSD consistent with 
his verified history of combat trauma.  He also said the 
veteran been diagnosed as having severe PTSD by his treating 
clinicians, and met full criteria for PTSD at a severe and 
chronic level.  He estimated the veteran's overall GAF to be 
35, however, if only his PTSD symptoms were evaluated he 
estimated that it would rise to 46.  He said that in 
addition, the veteran manifested symptoms consistent with 
schizoaffective disorder and borderline personality disorder 
due to the bizarre and chaotic nature of his thoughts, 
auditory hallucinations and the repetitivity and severity of 
his mood swings.  The examiner stated that although the 
veteran's overall psychiatric disability picture rendered him 
totally unemployable, he would not be unemployable solely due 
to his PTSD, even though his other conditions obviously made 
this condition even more severe.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2001).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2001).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under the criteria for evaluating psychiatric disorders, as 
set forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 
30 percent evaluation is warranted when a mental disorder, 
including PTSD, creates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As the VA examiner stated in September 2001, the veteran's 
psychiatric disability picture is "complicated".  However, 
the evidence detailed above more closely approximates a 70 
percent evaluation for his service-connected PTSD as opposed 
to a 50 percent evaluation.  At the June 1997 examination, 
the veteran admitted to frequent, brief episodes of homicidal 
ideation triggered by sensitive topics and expressed serious 
worries about his temper and hostility.  He expressed similar 
concern at the more recent VA examination in September 2001 
when he said he was afraid he might hurt someone due to his 
temper and mood swings.  The examiner found that the veteran 
was initially intensely angry and volatile and that his mood 
was labile, swinging rapidly from depression to anger.  He 
had poor insight, judgment and attention.  Additional 
symptomatology include the veteran's consistent neglect of 
his personal appearance and hygiene.  A number of VA 
outpatient treatment records show that the veteran frequently 
appeared for treatment disheveled, unshaven, and with dirty 
clothing. His grooming was assessed as "poor" at a June 
1999 therapy session, and "fair" at the September 2001 VA 
examination.  He reported at the 2001 examination that he 
showered every other day, changed his socks every three days, 
and changed his clothes every day or two.  As for the 
veteran's ability to establish and maintain effective 
relationships, it is impaired as evidenced by his four 
divorces and his report in September 2001 of having had no 
relationships for the past two to three years.  In addition, 
the veteran reported little contact with his mother, sister 
and brother.

The veteran was assigned a GAF score of 46 at the September 
2001 examination.  A GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  4th 
edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM IV), at page 32.  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the Court of Appeals for Veterans 
Claims (CAVC) recognized the importance of the GAF score and 
the interpretations of the score.  In light of the embracing 
of the GAF scale, its definition, and the use of the 4th 
edition of DSM IV in Carpenter, the Board concludes that the 
GAF score and the meaning of the score may be considered 
without prejudice to the veteran.

The veteran's GAF score of 46, which was specifically 
attributable to his PTSD, indicates, pursuant to the DSM IV, 
"serious symptoms or any serious impairment in social, 
occupational, or school functioning.  This classification is 
consistent with the September 2001 examiner's classification 
as well as the VA  clinicians' classification of the disease 
as "severe"  While such a classification is not necessarily 
determinative of the degree of disability, it is in this case 
the most appropriate classification based on the veteran's 
symptomatology and entire history as laid out above.  
Accordingly, the veteran's occupational and social impairment 
due to his service-connected PTSD more closely approximates a 
70 percent evaluation under Diagnostic Code 9411.

Despite the veteran's assertions that he is entitled to a 100 
percent evaluation for his PTSD, the evidence does not 
support such an evaluation based solely on his PTSD.  To 
begin with, as explained above, his GAF score of 46 does not 
support total occupational and social impairment, but rather 
serious impairment.  Also, the VA examiner opined in 
September 2001 that the veteran was not considered to be 
unemployable due solely to his PTSD.  Moreover, the veteran 
has not been shown to be disoriented to time and place and 
his memory at the September 2001 examination, both recent and 
remote, was found to be grossly intact.  As far as his 
ability to perform activities of daily living, the veteran 
reported at the September 2001 examination that he lived in a 
trailer with a friend and that he prepared some meals, did 
his own laundry and that his friend did the dishes.  He also 
said that he did some crafts from the Disabled American 
Veterans, though he sometimes became too frustrated to do 
them.  He said that he watched television, listened to 
country-western music and walked a lot.  Symptoms that the 
veteran did demonstrate at the September 2001 examination 
which warrant consideration for a 100 percent evaluation, 
including the bizarre and chaotic nature of his thoughts, 
auditory hallucinations, and the repetitiveness and severity 
of his mood swings, have not been attributed to his service-
connected PTSD, but rather to his nonservice-connected 
schizoaffective disorder and borderline personality disorder.  

In light of evidence of medical disability due to the 
veteran's PTSD, the veteran's claim for the highest schedular 
rating possible, and the fact that the veteran has not worked 
for many years, the Board finds that an informal claim has 
been raised for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  See Norris v. West, 12 Vet. App. 413 
(1999); see also Roberson v. Principi, 251 F. 3d 1378 (Fed. 
Cir. 2001); VAOPGCPREC 12-2001 (2001).  However, in light of 
competent medical evidence by way of a September 2001 VA 
medical opinion finding that the veteran is not unemployable 
due solely to his PTSD, the evidence does not support the 
criteria for a TDIU requiring an inability to follow 
substantially gainful employment due solely to service-
connected disability.  Id.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that the veteran's PTSD 
symptomatology alone has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) and, in fact, the veteran stopped working many 
years ago.  Moreover, this disability has not been shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  Thus, in the absence of evidence of such factors 
as those noted above, the Board is not required to remand any 
of the claims for higher initial evaluations to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the reasons expressed above, the preponderance of the 
evidence supports a 70 percent evaluation, and no more, for 
the veteran's service-connected PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).


ORDER

Entitlement to a 70 percent evaluation, and no more, for the 
veteran's service-connected PTSD is granted; subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	ANNE M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

